DETAILED ACTION
	This action is responsive to 11/23/2021.
	Prior claim objections have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a detection method of an organic light emitting diode (OLED) pixel circuit, driving method of a display panel, and an OLED display device.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A detection method of a pixel circuit, wherein the pixel circuit includes a driving transistor; and the method comprises: in a first charge cycle, applying a first data voltage to a gate electrode of the driving transistor, acquiring a first sensing voltage at a first electrode of the driving transistor within a first duration after application of the first data voltage and before the driving transistor is switched off, and determining whether the first sensing voltage is equal to a reference sensing voltage, wherein the reference sensing voltage is acquired in a reference charge cycle; in the reference charge cycle, the reference sensing voltage is acquired at the first electrode of the driving transistor within the first duration after application of a reference data voltage to the gate electrode of the driving transistor and before the driving transistor is switched off; and the first data voltage is equal to the reference data voltage, wherein the reference charge cycle is in a shutdown state, and the first charge cycle is in a followed boot-up process after the reference charge cycle; or the reference charge cycle is in a boot-up state, and the first charge cycle is in a boot-up process after the reference charge cycle.” Similar limitations are also recited in independent claim 13. Claims 2-4, 6-12, and 14-20 variously depend from and further limit claims 1 and 13, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627